EXHIBIT 32.1 Section 1350 Certification of Robert Dixon (President and Chief Executive Officer) CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report ofMacKenzie Realty Capital, Inc. (the “Company”) on Form 10-Q for the quarter ended December 31, 2013, as filed with the United States Securities and Exchange Commission on the date hereof (the “Report”), I, Robert Dixon, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert Dixon Robert Dixon President and Chief Executive Officer February 14, 2014 27
